DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 18 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach alone or in combination the highlighted portions below:
1. (Currently Amended) A method comprising:

receiving, by at least one computer processor communicatively coupled to and configured to perform electronic pairing operations in a contact center system, a first plurality of contacts associated with a first pairing strategy;

receiving, by the at least one computer processor, a second plurality of contacts associated with a second pairing strategy;

receiving, by the at least one computer processor, a third plurality of contacts associated with the first pairing strategy;

receiving, by the at least one computer processor, a plurality of available agents;

electronically pairing, by the at least one computer processor, each of the plurality of available agents to contacts of the first or third pluralities of contacts using the first pairing strategy for connection via a switch of the contact center system:

wherein each of the first pairing strategy and the second pairing strategy is configured to cause a connection to be established between a contact and an agent in the switch of the contact center system,

wherein a number of the plurality of available agents is greater than a number of the first plurality of contacts,

wherein the second plurality of contacts is received directly after receiving the first plurality of contacts and before any other contacts are received.

wherein the third plurality of contacts is received after receiving the second plurality of contacts,

wherein any prioritization applied to the third plurality of contacts does not imply an assignment of the third plurality of contacts prior to the second plurality of contacts,

wherein, if an agent of the plurality of agents becomes available after electronically pairing each of the plurality of available agents, electronically pairing said agent to contacts of the first, second, or third pluralities of contacts based on a tie-breaking strategy.

7. (Currently Amended) A system comprising:

at least one computer processor communicatively coupled to and configured to perform electronic pairing operations in a contact center system, wherein the at least one computer processor is further configured to:

receive a first plurality of contacts associated with a first pairing strategy;
 receive a second plurality of contacts associated with a second pairing strategy; 
receive a third plurality of contacts associated with the first pairing strategy; 
receive a plurality of available agents;

electronically pair each of the plurality of available agents to contacts of the first or third pluralities of contacts using the first pairing strategy for connection via a switch of the contact center system:

wherein each of the first pairing strategy and the second pairing strategy is configured to cause a connection to be established between a contact and an agent in the switch of the contact center system.

wherein a number of the plurality of available agents is greater than a number of the first plurality of contacts,

wherein the second plurality of contacts is received directly after receiving the first plurality of contacts and before any other contacts are received.

wherein the third plurality of contacts is received after receiving the second plurality of contacts,

wherein any prioritization applied to the third plurality of contacts does not imply an assignment of the third plurality of contacts prior to the second plurality of contacts,

wherein, if an agent of the plurality of agents becomes available after electronically pairing each of the plurality of available agents, electronically pairing said agent to contacts of the first, second, or third pluralities of contacts based on a tie-breaking strategy.

13. (Currently Amended) An article of manufacture comprising: 
a non-transitory processor readable medium; and
 instructions stored on the medium;



receive a first plurality of contacts associated with a first pairing strategy; 
receive a second plurality of contacts associated with a second pairing strategy; 
receive a third plurality of contacts associated with the first pairing strategy; 
receive a plurality of available agents;

electronically pair each of the plurality of available agents to contacts of the first or third pluralities of contacts using the first pairing strategy for connection via a switch of the contact center system:

wherein each of the first pairing strategy and the second pairing strategy is configured to cause a connection to be established between a contact and an agent in the switch of the contact center system,

wherein a number of the plurality of available agents is greater than a number of the first plurality of contacts,

wherein the second plurality of contacts is received directly after receiving the first plurality of contacts and before any other contacts are received,

wherein the third plurality of contacts is received after receiving the second plurality of contacts,

wherein any prioritization applied to the third plurality of contacts does not imply an assignment of the third plurality of contacts prior to the second plurality of contacts,

wherein, if an agent of the plurality of agents becomes available after electronically pairing each of the plurality of available agents, electronically pairing said agent to contacts of the first, second, or third pluralities of contacts based on a tie-breaking strategy.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Deane whose telephone number is 571 -272-7484. The examiner can normally be reached on Monday - FRIDAY from 9:00 A.M. to 5:00 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on 571 -272-7488. The official fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

05Aug2021
/WILLIAM J DEANE JR/           Primary Examiner, Art Unit 2652